Citation Nr: 1040821	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2007 rating decision of the Roanoke, 
Virginia, VA Regional Office (RO).

This case has previously come before the Board.  In June 2010, 
the matter was remanded to the agency of original jurisdiction 
(AOAJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

The Board notes that an August 2010 rating decision shows that 
the service connection for tinea versicolor was granted.  This 
represents a full grant of the benefits sought in regard to that 
issue.  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in February 2010.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

The competent evidence establishes that the Veteran does not have 
a right hearing loss disability for VA compensation purposes.  


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system in that regard may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The August 2006 
and June 2010 letters told him to provide any relevant evidence 
in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the United Court found that 
the evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim, and found that the error was harmless, as the Board has 
done in this case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in August 2010.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in August 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).



Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§ 3.303 (2010).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA regulations. 
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley 
v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
Veteran's in-service exposure to loud noise and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's June 2010 remand.  The Veteran was 
afforded a VA examination and the claim was readjudicated.  
Consequently, the Board is able to proceed to a determination.  

Next, the Board notes that there has been no assertion of combat 
in regard to the issue on appeal.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not applicable.

The Veteran asserts entitlement to service connection for right 
ear hearing loss.  Having considered the evidence, the Board 
finds that service connection is not warranted.  

The issue of whether right any right ear hearing loss is related 
to service requires competent evidence.  The Veteran is competent 
to report his symptoms, and the Board accepts that he was exposed 
to noise during service.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and any right ear hearing loss.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that service connection for right 
ear hearing loss is not warranted.  The competent evidence 
establishes that the Veteran does not have a hearing loss 
disability on the right for VA compensation purposes thereby 
precluding service connection for a hearing loss disability on 
the right.  

A May 2002 private record notes that the Veteran's hearing was 
intact, and an October 2003 private record notes that hearing was 
grossly intact.  In addition, on VA examination in August 2010, 
the onset of hearing loss was noted 3 to 4 years earlier.  Speech 
recognition was 96 percent correct on the right, and while a mild 
conductive hearing loss in the right ear was noted during the 
relevant period, the examiner stated that such was due to 
Eustachian tube dysfunction, noting that it had resolved.  Thus, 
the Board finds that an organic disease of the nervous system in 
regard to the right ear is not shown at any time during the 
relevant period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  The examiner reviewed the claims file, made the clinical 
test results part of the report, and provided a rationale for the 
opinion based on reliable principles.

In this case, the Board has accorded more probative value to the 
August 2010 VA results of audiologic evaluation and the 
examiner's opinion establishing that the Veteran does not have a 
hearing loss disability on the right for VA compensation 
purposes.  Thus, service connection for a right ear hearing loss 
is not warranted.  

In sum, the competent evidence establishes that a right ear 
hearing loss disability was not shown during service or within 
the initial post-service year, and that the Veteran does not have 
a right ear hearing loss disability for VA compensation purposes.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.









ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


